DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
provisions. 
International Search Report
Sänd, K. (WO 2005/115180 A1), Fuisz, R. (WO-2009/045822 A1, which corresponds to US 2010/0242978) and Strickland et al (WO 2005/046363 A2, which corresponds to US 2009/0133703) were cited as “X” references for International Applications PCT/ US11/046625 and PCT/ US11/046636, to which the instant application is related although priority is not claimed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claim 2, 4-5, 7-19 and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhuang et al (US 2010/0218779) in view of Iwasaki et al (US 2005/0255768) and as evidenced by De Rosa et al (Structure and Properties of Elastomeric Polypropylene from C2 and C2v-Symmetric Zirconocenes. The Origin of Crystallinity and Elastic Properties in Poorly Isotactic Polypropylene) and Buntin et al (US 3978185).
Claim 2: Zhuang et al discloses an oral tobacco pouched product including a pouch wrapper formed by an outer web defining an enclosure and an inner filling material composition contained within the enclosure, the filling material preferably comprising tobacco material (reads on a pouch surrounding the composition) (Abs, [0001], [0004], [0015], Claims 1 and 16).  The outer web is desirably made from a material suitable for contact with food.  Preferred materials are porous, and include non-woven fabric and/or papers used to construct tea bags [0017].  
Tobacco naturally contains nicotine; therefore the inner filling material composition comprises nicotine.
Zhuang et al does not disclose that the web comprises an elastomeric fiber.  However, the instant Specification describes fibers that are “elastic or pliable” and that  thus form “a tobacco-entangled fabric that can tolerate being ‘worked’ in the mouth.  For
example, the tobacco-entangled fabric 100 can be worked to provide flavor and/or to
comfortably conform between the cheek and gum.” (See Instant Specification, p 10, lines 13-20).  Zhuang et al does disclose that a user can suck, chew or otherwise orally manipulate the oral tobacco pouched product to release the flavors contained within [0037].  Therefore including elastomeric fibers would have been obvious to one of ordinary skill in the art to form pouch material that is elastic and pliable enough to be worked in the mouth, such as by sucking, chewing or otherwise orally manipulating the oral tobacco pouched product to release the flavors contained within.  
Alternatively, Iwasaki et al discloses nonwoven fabric for a tea bag, the fabric comprising a thermoplastic synthetic fiber (Abs, [0011]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a pouched smokeless tobacco product of Zhuang et al having the pouch web comprising a fabric including the thermoplastic synthetic fiber of Iwasaki et al, wherein the fiber is elastic and pliable enough to be worked in the mouth and, therefore, is elastomeric within the bounds of the claimed invention. 
Also, Iwasaki et al discloses polypropylene fibers as examples of the thermoplastic fiber [0025].  Elastomeric thermoplastic polypropylene is well known in the art (see De Rosa et al, Title, last paragraph on p 6843).  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to include a fabric comprising elastomeric thermoplastic polypropylene fibers in the pouched smokeless tobacco product of Zhuang et al with a reasonable expectation of success in obtaining the properties of being elastic and pliable enough to be worked in the mouth.
Claims 4 and 15: Zhuang et al discloses that the outer web materials include non-woven fabric and/or papers used to construct tea bags [0017].  Therefore an outer web including non-woven elastomeric fibers would have been obvious. 
Claim 5: Melt-blowing is a well-known fiber forming process for making non-woven mats (see Buntin et al, col 1, lines 15-45 for evidence), and would have been an obvious method to form the fibers of Zhuang et al absent convincing evidence of unexpected results.
Claim 7: In a preferred embodiment, Zhuang et al discloses that the inner filling material composition also includes non-tobacco botanical materials [0024].
Claim 8: The non-tobacco botanical material includes sugar beet fiber, vegetable fiber, teas, herbs, spices, coffee, fruits, etc. [0024], which are plant materials.
Claims 9-13: Zhuang et al discloses that the filling material preferably has a moisture content of about 5% to about 50% by weight, more preferably about 12% to about 25% ([0002], [0021]), therefore obtaining an oven volatiles content of the plant material greater than or equal to 10 wt-%, or in the range from 15 wt-% to 25 wt-%, or in the range from 20 wt-% to 30 wt-%, or in the range from 30 wt-% to 50 wt-% or in the range from 45 wt-% to 65 wt-% is embodied or, at least, would have been obvious to one of ordinary skill in the art from the disclosure with a reasonable expectation of success in obtaining a suitable oral product.
Claim 14: Zhuang et al discloses that the inner filling material composition includes in some embodiments a flavorant such as mint, peppermint [0002] and other flavorants commonly used in foods, confections, smokeless tobacco products, tobacco articles, and/or other oral products.  Exemplary flavorants include  apple, basil, thyme, dill, etc. [0032], which are claimed plant materials.
Claims 16, 18 and 19: Zhuang et al discloses that the outer web has a basis weight of about 5 to about 25 g/m2, such as 10-15 g/m2, 15-20 g/m2, or 20-25 g/m2 [0018].  The disclosed range lies within or includes the claimed values.  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to form a pouch having a claimed basis weight  with a reasonable expectation of success in obtaining a suitable oral pouch product.
Regarding Claim 17, the provided basis weight ranges are exemplary only.  The criteria disclosed by Zhuang et al are that the basis weight is predetermined to reduce breakage of the pouch wrapper during manufacturing operations, storage and usage requirements.  Therefore, the basis weight is a result effective variable and, absent convincing evidence of unexpected results, it would have been obvious to one of ordinary skill in the art to select and form an outer wrapper for the product having the claimed basis weight with a reasonable expectation of success in reducing breakage of the pouch wrapper.
Claim 24: Zhuang et al discloses that the oral pouch product comprises a flavorant in the pouch wrapper formed by an outer web and/or in the inner filling material composition [0033].
Claim 25: Zhuang et al discloses that suitable flavorants include any flavorants commonly used in foods, confections, smokeless tobacco products, tobacco articles, and/or other oral products. Exemplary flavorants include, but are not limited to, any natural or synthetic flavor or aroma, such as menthol, peppermint, spearmint, wintergreen, bourbon, scotch, whiskey, cognac, lavender, licorice, vanillin, cinnamon, clove, nutmeg, sage, anise, and fennel, jasmine, coffee, bergamot oil, geranium oil, lemon oil, ginger oil, peppermint oil, spearmint oil, wintergreen oil and combinations thereof. [0032], which include claimed flavorants.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhuang et al in view of Iwasaki et al and further in view of Pandolfino (US 2007/0034220).
The disclosure of Zhuang et al in view of Iwasaki et al is used as above.  Zhuang et al in view of Iwasaki et al fails to disclose that the inner filling material composition includes a tobacco extract including nicotine.  Zhuang et al does disclose that the tobacco material may be provided in any suitable form, including shreds and/or particles of tobacco lamina, processed tobacco materials, ground tobacco, processed tobacco stems, reconstituted tobacco materials, tobacco beads, genetically modified tobacco, other treated tobacco, etc. [0023].  
Pandolfino discloses reduced-exposure tobacco products usable in all versions of smokeless tobacco made by utilizing a reduced-nicotine tobacco (e.g.-genetically modified tobacco)  and adding nicotine derived from genetically-modified increased nicotine tobacco so that a conventional amount of nicotine is present in the products that use the tobacco (Abs, [0181], [0198], [0200]-[0201]).  The products have virtually no nitrosamines or minor alkaloids, yet yield a conventional amount of nicotine.
It would have been obvious to one of ordinary skill in the art to include the reduced-exposure tobacco of Pandolfino as the tobacco material of Zhuang et al to obtain a reduced-exposure oral tobacco pouched product having virtually no nitrosamines or minor alkaloids, yet yielding a conventional amount of nicotine to the user.

Claim 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhuang et al in view of Iwasaki et al further in view of Engstrom et al (US 2008/0302682).
The disclosure of Zhuang et al in view of Iwasaki et al is used as above.  Zhuang et al in view of Iwasaki et al fails to disclose the diameter of the elastomeric fibers.  However, Engstrom et al, in a related art, discloses a smokeless tobacco product comprising a pouch made from a fiber mat.  Engstrom et al teaches that typical fiber diameters useful for the application are in the range of 0.5 to 50 microns, the diameter being selected according to the stiffness of the material to obtain a pouch that does not feel hard or stiff once in the mouth (Abs; p 3, [0021]).  The fiber diameter used in the pouch is revealed by Engstrom et al to be a result effective variable.  It would have been obvious to one of ordinary skill in the art to select and use a fiber diameter in any of the claimed ranges in the pouch of Winterson et al in view of Engstrom et al to obtain a suitable mouth feel.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or provide motivation to one of ordinary skill in the art to form a smokeless tobacco product having a pouch comprising polyurethane fibers as claimed.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or provide motivation to one of ordinary skill in the art to form a smokeless tobacco product having a pouch comprising polyurethane fibers as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748